
	

114 S2586 IS: TEST KIDS Act
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2586
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2016
			Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require States to report elevated blood lead levels to the Centers for Disease Control and
			 Prevention.
	
	
		1.Short title
 This Act may be cited as the Thorough Evaluation of State Testing to Kick-start Investigations before Damage is Suffered Act or the TEST KIDS Act.
		2.State reporting of elevated blood lead levels
 (a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall establish procedures under which a State shall, on a quarterly basis, report to the Director the number of residents of the State under 2 years of age who have elevated blood lead levels.
 (b)Identification and investigationThe Director of the Centers for Disease Control and Prevention, based on the reports received under subsection (a), shall identify specific areas where children with high blood lead levels are concentrated and conduct an investigation to determine the sources of lead in such areas.
 (c)Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this section. 